                      Case 1:15-cr-10248-RGS Document 192 Filed 07/31/20 Page 1 of 1


AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                                                                                                    ......,
                                                          District of Massac husetts
                                                                                                                                    =
                                                                                                                                    ......,   z
                                                                                                                         o !=
                                                                                                                         -(/)•en    =
                                                                                                                                    c,_       0
                                                                                                                                              r
                  United States of America                                                                               -iO
                                 V.                                  )
                                                                                                                         :::o-
                                                                                                                         - C/l
                                                                                                                                    r         m-n
                                                                                                                         0-i        c..:,

                         Quran Rowell
                                                                     )
                                                                     )
                                                                              Case No.      15-10248-RGS                 -i :::0
                                                                                                                         00
                                                                                                                         .,, -i      :Do
                                                                                                                                              wm
                                                                                                                                              oo
                                                                                                                                                   '
                                                                     )                                                   go          :I:
                                                                                                                         )>0          0       -n
                                                                     )                                                   (l)C
                                                                                                                         (/) '7.J             0
                                                                     )                                                   . -i         U1
                            Defendan,                                                                                                 CD      m

                                                       ARREST WARRANT
To:      Any authorized law enforcement officer


         YOU ARE COMMA OED to arrest and bring before a Un ited States magistrate judge without unnecessary delay
(name ofperson to be arres!ed)        Quran Rowell
who is accused of an offense or violation based on the following document filed with the court:

    Indictment           O Superseding Indi ctmen t          O In fonnation            Superseding lnfonnat ion          O Complaint
0 Probation Violation Petition               ~ Supervised Re lease Violation Petition        O Violation       otice     O Order of the Court

This offense is briefly descri bed as follows:
  Supervised release violation.




Date:         04/30/2020                                                                     /s/ Timothy R. Maynard
                                                                                              Issuing officer ·s signature


City and state:       Boston , Massachusetts                                            Timoth R. Ma nard , De uty Clerk
                                                                                                Printed name and title


                                                                  Return

           This wan-ant was recei ved on (date)                          , and the person was arrested on (date}
at (city and state)
                                                                . t)C~5
                               WARR . fl T -cuTED BY    )
Date:                                                            ---------
                             -BY ARREST/A RAI GNM.EN-¼-QF--t.H.E - .                    -;--.
                                                     () 7- 2., '7 _ zoZf!!!Jesf,ng officers signature
                               DEFENDANTO

                                                                                                Printed name and title
